Citation Nr: 0100088	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  00-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective from May 
5, 1999.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
In this regard, the Board notes that in the veteran's 
substantive appeal, VA Form 9, received at the RO in March 
2000, he requested a BVA hearing in Washington, D.C.  By 
letter dated in May 2000, the RO informed the veteran that 
his case was being transferred to the Board on appeal.  In a 
VA Form 21-4138 dated November 22, 2000, the veteran's 
representative indicated that the veteran still wanted a BVA 
hearing, but by video conference from Des Moines.  It was 
specifically noted that the veteran did not want a hearing in 
Washington, D.C.  The claims file does not reflect that the 
veteran has yet been afforded such a hearing.  The Board 
notes that as the veteran merely requested a change in the 
location and presentation mode of the hearing, 38 C.F.R. 
§ 20.1304 does not apply to his request. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should undertake all necessary 
action to properly schedule the veteran 
for a hearing before a Member of the 
Board via video conference techniques at 
the RO in Des Moines, as the veteran 
requested.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the veteran's 
request for a BVA hearing at the local RO, via video 
conference techniques.  The veteran and his representative 
are free to submit additional evidence and argument in 
support of his appeal.




		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



